IN RE: Exxon Corporation; — Defendants); Applying for Supervisory and/or Remedial Writ; Parish of Lafourche 17th Judicial District Court Div. “D” Number 75524; to the Court of Appeal, First Circuit, Number CW99 1290
Granted, the trial court is ordered to review the transcript of the ex parte proceeding to determine whether any statements made by counsel for defendant are protected by the attorney/client or attor*605ney work product privilege, if it has not already done so.
KIMBALL and KNOLL, JJ„ would deny the writ.
JOHNSON, J., not on panel.